Exhibit 10.19

 

FIRST AMENDMENT

TO

RESTRICTED STOCK AGREEMENT

 

This First Amendment to Restricted Stock Agreement (this “Amendment”) is entered
into by and between Albert R. Ginn, Jr., a resident of the State of Texas
(“Grantee”), and NCI Building Systems, Inc., a Delaware corporation (the
“Company”), effective as of the date fully executed by both parties as set forth
below.

 

WHEREAS, the parties to this Amendment have entered into that certain Restricted
Stock Agreement, dated May 28, 2004 (the “Agreement”), pursuant to which the
Company awarded to Grantee a special, long-term grant of restricted stock; and

 

WHEREAS, Section 16 of the Agreement provides that the Agreement may be amended
by a written agreement signed by both the Company and Grantee; and

 

WHEREAS, the parties desire to amend the Agreement as herein set forth;

 

NOW, THEREFORE, the parties hereto hereby approve and adopt this Amendment as
follows:

 

1. Section 4(a)(ii) of the Agreement shall be amended in its entirety as
follows:

 

“(ii) by the Company without Cause or by Grantee’s voluntary resignation with
Good Reason before all of the Awarded Shares become vested Awarded Shares, all
of the Unvested Awarded Shares shall vest as of the Termination Date.”

 

2. Except as amended hereby, the Agreement shall remain in full force and effect
in accordance with its terms.

 

3. Unless otherwise indicated, all capitalized terms used in this Amendment,
including the above preambles, shall have the same meanings ascribed to those
terms in the Agreement.

 

4. Any reference in the Agreement to the “Agreement” shall refer to the
Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
dates set forth below.

 

/s/    ALBERT R. GINN, JR.         Albert R. Ginn, Jr.

Date: October 24, 2005

 

NCI BUILDINGS SYSTEMS, INC. By:   /s/    FRANCES R. POWELL             Frances
R. Powell     Executive Vice President, Chief Financial Officer and Treasurer

Date: October 24, 2005